Citation Nr: 1104683	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  08-16 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1963 to February 
1965.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in October 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied service connection for a low 
back disorder.  The Veteran perfected a timely appeal of that 
decision to the Board.

A hearing was held on January 28, 2010, by means of video 
conferencing equipment with the appellant in Louisville, 
Kentucky, before the undersigned Veterans Law Judge (VLJ), 
sitting in Washington, D.C, who was designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and 
who is rendering the determination in this case.  A transcript of 
the hearing testimony is in the claims file.

The case was subsequently remanded by the Board in April 2010 for 
additional development.  That development has been completed, and 
the case has since been returned to the Board for appellate 
review.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The Veteran has not been shown to have arthritis that 
manifested in service or within one year thereafter or a current 
low back disorder that is causally or etiologically related to 
his military service.



CONCLUSION OF LAW

A low back disorder was not incurred in active service, nor may 
arthritis be presumed to have been so incurred. 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1154 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION


A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159 (2010).  Such notice must include notice that a 
disability rating and an effective date for the award of benefits 
will be assigned if there is a favorable disposition of the 
claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. 
§§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  The Board notes that 
effective May 30, 2008, VA amended its regulations governing VA's 
duty to provide notice to a claimant regarding the information 
necessary to substantiate a claim.  The new version of 38 C.F.R. 
§ 3.159(b)(1), removes the portion of the regulation which states 
that VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claim, a 
letter dated in December 2005 was sent to the Veteran in 
accordance with the duty to notify provisions of the VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified 
of the evidence that was needed to substantiate his claim; what 
information and evidence that VA will seek to provide; what 
information and evidence the Veteran was expected to provide; 
and, that VA would assist him in obtaining evidence, although it 
was his responsibility to provide VA with any evidence pertaining 
to his claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  An additional letter dated in May 2006 
also informed the Veteran of the evidence necessary to 
substantiate a claim for service connection and of the criteria 
for establishing an effective date and disability rating.  
Therefore, the Veteran was provided complete notice in connection 
with his service connection claim prior to the initial decision.  
He was also provided further notice in a November 2008 letter.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment records 
as well as all identified and available VA and private medical 
records pertinent to the years after service are in the claims 
file and were reviewed by both the RO and the Board in connection 
with the Veteran's claim.  His records from the Social Security 
Administration have also been obtained and associated with the 
claims file, and he was provided the opportunity to testify at a 
hearing before the Board.  The Veteran has also submitted lay 
statements in support of his claim.

In addition, the Veteran was afforded VA examinations in July 
2006 and June 2010 in connection with his claim for service 
connection for a low back disorder.  When VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate. Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  As discussed below, the Board 
finds that the VA medical opinions obtained in this case are more 
than adequate, as they are predicated on a full reading of the 
service treatment records as well as the private and VA medical 
records contained in the Veteran's claims file.  They consider 
all of the pertinent evidence of record, to include the 
statements of the appellant, and provide a complete rationale for 
the opinions stated, relying on and citing to the records 
reviewed.  Accordingly, the Board finds that VA's duty to assist 
with respect to obtaining a VA examination or opinion with 
respect to the issues on appeal has been met. 38 C.F.R. § 
3.159(c)(4).

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a SOC 
and a SSOC, which informed them of the laws and regulations 
relevant to the Veteran's claim.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the Veteran in 
this case.


B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or injury 
resulting in current disability was incurred in active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2010).  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2010).  In addition, certain 
chronic diseases, including arthritis, may be presumed to have 
been incurred or aggravated during service if they become 
disabling to a compensable degree within one year of separation 
from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307, 3.309 (2010).

For a showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  If the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2010).

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).

The Veteran's service treatment records show that he was provided 
an enlistment examination in February 1963.  No relevant 
abnormalities were noted at that time, and the Veteran indicated 
that his health was "good."  The Veteran did later complain of 
back pain in December 1964.  He stated that he was helping a 
shipmate climb a rope and felt a sharp pain in his back, which he 
described as feeling like "something snapped."  He was 
diagnosed with a muscle strain and restricted from any heavy 
lifting duties for five days.  The Veteran also complained of 
continuing pain a few days later.  A physical examination at that 
time did not reveal a deformity, and straight leg raise testing 
was negative, but the Veteran could not touch his toes.  In 
February 1965, the Veteran reported that his back still bothered 
him.  However, during his separation examination that same month, 
no relevant abnormalities were noted.  

Lay statements submitted by two other service members also 
indicate that the Veteran sustained an injury during service and 
was assigned light duty.

Private treatment records dated October 1979 show the Veteran 
subsequently sprained his back while lifting at a construction 
company where he was employed.  An x-ray of the lumbar spine was 
normal at that time.  

Additional private treatment records indicate the Veteran was 
also seen in July 1981 for pain in his low back and right leg.  
The Veteran's treating physician indicated that the Veteran had 
twisted himself while on a ladder the previous day.  He reported 
having a similar problem over a year earlier.  He returned again 
in November 1981 and reported that he had fallen down a hill two 
days earlier and had hurt his back again.  The Veteran was also 
treated in November 1982 after lifting iron at work and in 
October 1985 after injuring himself while carrying concrete 
blocks.

VA treatment records dated in December 1985 further document 
complaints of moderate back pain.  Straight leg raise testing was 
positive at that time.  Additional private records dated in 
September 2002 show the Veteran underwent chiropractic treatment 
for low back pain, and he was noted as having paraspinal muscle 
spasms.

An SSA examination in September 2004 indicated the Veteran had 
arthritis in his back.  He reported having arthritic pain for 25 
years.

The Veteran later was afforded a VA examination in July 2006.  He 
reported injuring his back in service in December 1964 while 
lifting a bilge pump.  He also indicated that he had been told 
that he had torn muscles in his back and that it would take a 
long time to heal.  The Veteran stated that he had experienced 
back pain ever since that time, but that he could not afford 
treatment.  He further reported being hospitalized in 1975 for 
back pain related to his work as an iron worker.  The examiner 
noted that the earliest documented treatment for back pain was 
dated in1982.  Following a review of the Veteran's claims file 
and medical history, the examiner performed a physical 
examination and diagnosed the Veteran with mild degenerative disc 
disease of the lumbar spine.  He concluded that the condition was 
less likely than not related to the Veteran's back injury in 
service.   In particular, he noted that there were no treatment 
records pertaining to the Veteran's back following military 
service until 1982.  He also observed that the Veteran was seen 
for treatment for a specific injury each time.  The examiner 
stated that there was no evidence that there was a back injury in 
service that continued to be a disability following service.  The 
Veteran's separation examination was normal, which indicated that 
the back injury in service had resolved quickly.

The Veteran testified at a videoconference hearing in January 
2010 during which he reported injuring his back while lifting a 
bilge pump.  He indicated that he had been treated with muscle 
relaxers and placed on light duty, but stated that he was not 
afforded an x-ray at that time.  He asserted that he has had 
problems with his back since that time and sustained repeated 
injuries beginning in 1979.  With respect to current symptoms, 
the Veteran testified that he experienced pain that limited the 
extent and manner to which he could move and indicated that he 
treated his condition with medication.

The Veteran was afforded another VA examination in June 2010.  
The examiner noted the circumstances of the Veteran's back injury 
in service, and the Veteran himself reported that the pain would 
come and go for the remainder of his time in service.  Following 
his period of service, he stated that he had periodic low back 
pain requiring visits to chiropractors.  Following a review of 
the claims file and the Veteran's medical history, the examiner 
performed a physical examination and diagnosed the Veteran with 
degenerative joint disease of the thoracic and lumbar spine.  He 
opined that it was less likely than not that this condition was 
related to the Veteran's symptomatology in service.  Although the 
Veteran was seen in service for back strain, his separation 
examination was normal, and there was no additional treatment for 
many years after service.  Subsequent treatment was for specific 
injuries temporally related to incidents of pain.  The examiner 
also commented that it was less likely than not that the 
Veteran's in-service back injury weakened or damaged his back in 
such a way that he was predisposed to subsequent injury resulting 
in the current condition.  In so doing, he observed that there 
was no evidence in the medical literature that a mild muscular 
strain of the lower back predisposes an individual to subsequent 
injury such as degenerative joint disease.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for a low back 
disorder.  Although he did seek treatment for back pain in 
service, his spine was later found to be normal at the time of 
his separation examination, and he did not seek treatment until 
many years later after he sustained another back injury.  Thus, 
any symptomatology the Veteran may have experienced in service 
appears to have been acute and transitory and to have resolved 
without residuals prior to his separation.  Indeed, the July 2006 
VA examiner commented that the normal separation examination 
indicated that the back injury in service had resolved quickly.   
Therefore, the Board finds that a low back disorder did not 
manifest in service or within close proximity thereto.

The Board also notes that the Veteran was not diagnosed with 
arthritis in service or within one year thereafter.  In fact, x-
rays obtained in October 1979 still revealed a normal spine.

With regard to the years-long evidentiary gap in this case 
between active service and the earliest manifestations of a low 
back disorder, the Board notes that a prolonged period without 
medical complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during and 
after military service, as evidence of whether an injury or a 
disease was incurred in service which resulted in any chronic or 
persistent disability. See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  The Board must consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts in 
considering a claim for service connection. Id.; cf. Dambach v. 
Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding that the 
absence of medical records during combat conditions does not 
establish absence of disability and thus suggesting that the 
absence of medical evidence may establish the absence of 
disability in other circumstances).  Thus, when appropriate, the 
Board may consider the absence of evidence when engaging in a 
fact finding role. See Jordan v. Principi, 17 Vet. App. 261 
(2003) (Steinberg, J., writing separately) (noting that the 
absence of evidence may be considered as one factor in rebutting 
the aggravation part of the section 1111 presumption of 
soundness).

In addition to the lack of evidence showing that a low back 
disorder manifested during service or within close proximity 
thereto, the medical evidence of record does not link any current 
diagnosis to the Veteran's military service.  Significantly, the 
Board notes that there are two competent medical opinions 
specifically addressing the etiology of the Veteran's back 
disorder.  Both opinions stated that the Veteran's current 
condition is less likely than not related to the back injury he 
sustained during service.  These opinions are based on a review 
of the claims file, a history provided by the Veteran, and a 
physical examination of the Veteran.  Moreover, the June 2010 VA 
examiner also concluded that it was less likely than not that the 
Veteran's back injury in service predisposed him to additional 
injury, as there was no evidence of such a phenomenon in the 
medical literature.

The Board has considered the Veteran's own statements in support 
of his claim.   While lay persons are generally not competent to 
offer evidence which requires medical knowledge, such as opinions 
regarding medical causation or a diagnosis, they may provide 
competent testimony as to visible symptoms and manifestations of 
a disorder. Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. 
App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 
2006); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  A 
veteran can attest to factual matters of which he or had had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy. See Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005).

The Federal Circuit has held that lay evidence is one type of 
evidence that must be considered and competent lay evidence can 
be sufficient in and of itself.  The Board, however, retains the 
discretion to make credibility determinations and otherwise weigh 
the evidence submitted, including lay evidence. See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible. See Layno v. 
Brown, 6 Vet. App. 465 (1994) (distinguishing between competency 
("a legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 
303 (2007).

Here, the Board does not find that the Veteran has demonstrated 
the medical knowledge required to establish an etiological nexus 
between his back disorder and his injury in service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 
C.F.R. § 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, statements, 
or opinions].  Therefore, although the statements of the Veteran 
offered in support of his claim have been given full 
consideration by the Board, they are not considered competent 
medical evidence and do not serve to establish a medical nexus 
between the claimed disorder and the Veteran's period of service.

Further, to the extent that the Veteran's lay statements are 
offered as evidence of continuity of symptomatology, the Board 
notes that the Veteran is competent to state that he has had 
chronic back pain.  However, this history is not supported by any 
credible evidence and is of limited probative value.  His 
allegations are inconsistent with the contemporaneous record.  In 
fact, as previously discussed, the February 1965 separation 
examination found his spine to be normal, and the Veteran himself 
did not report having a significant medical history or problems 
at that time.  As such, there was actually affirmative evidence 
showing that he did not have a low back disorder at the time of 
his separation.  Moreover, he did not seek treatment immediately 
following his period of service or for many years thereafter.  
Indeed, he first sought treatment following another injury that 
occurred many years after his separation from service.  He never 
even mentioned an in-service injury when seeking such treatment.  
Instead, he only reported the post-service injuries.  In fact, 
when he was being treated for a work-related injury in October 
1979, he denied having ever had any prior back trouble.  Thus, 
the Veteran himself has made inconsistent statements regarding 
the onset and continuity of his back problems.   Therefore, the 
Board finds that the Veteran's reported history is not credible.

The Board once again notes that the Veteran had a normal 
examination at separation and that the subsequent treatment many 
years after service was rendered following intercurrent injuries.  
Moreover, two medical examiners reviewed the Veteran's medical 
history and claims file and performed a physical examination 
after which they both determined that the Veteran's current 
disorder was not related to his military service.  Therefore, the 
Board finds that the preponderance of the evidence is against the 
Veteran's claim for service connection for a low back disorder.

Because the preponderance of the evidence is against the 
Veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service connection 
for a low back disorder is not warranted.




ORDER

Service connection for a low back disorder is denied.



____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


